DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1, line 4, “retention mechanism.”
Claim 1, lines 11-12, “said first wheel and said second shell enable a selected first wheeled movement to a base of said storage shell.”
Claim 1, lines 13-14, “said first wheel and said third wheel enable a selected second wheeled movement to a side of said storage shell.”
Claim 1, lines 15 and 18, “vertical movement.”
Claim 1, lines 16 and 19, “horizontal movement.”
Claim 2, line 1, “retention mechanism.”
Claim 5, lines 1-3, “wherein said storage shell includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches.”
Claim 6, line 1, “retention mechanism.”

Claim 9, lines 1-3, “wherein said storage shell includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches.”
Claim 11, line 4, “retention mechanism.”
Claim 12, line 1, “retention mechanism.”
Claim 13, lines 5-6, “said first wheel and said second shell enable a selected first wheeled movement to a base of said storage shell.”
Claim 13, lines 7-8, “said first wheel and said third wheel enable a selected second wheeled movement to a side of said storage shell.”
Claim 13, lines 9 and 12, “vertical movement.”
Claim 13, lines 10 and 13, “horizontal movement.”
Claim 14, lines 1-3, “wherein said storage shell includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches.”
Claim 15, lines, “retention mechanism.”
Claim 17, lines 5-6, “said first wheel and said second shell enable a selected first wheeled movement to a base of said storage shell.”
Claim 17, lines 7-8, “said first wheel and said third wheel enable a selected second wheeled movement to a side of said storage shell.”
Claim 17, lines 9 and 12, “vertical movement.”
Claim 17, lines 10 and 13, “horizontal movement.”
Claim 18, lines 1-2, “wherein said storage shell comprises a length of about 20 inches to about 30 inches.”
Claim 19, lines 1-2, “wherein said storage shell comprises a width of about 14 inches to about 20 inches.”
Claim 20, lines 1-2, “wherein said storage shell comprises a depth of about 8 inches to about 12 inches.”

No new matter should be entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims below must be shown or the feature(s) canceled from the claim(s). 
Claim 5, lines 1-3, “wherein said storage shell includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches.”
Claim 9, lines 1-3, “wherein said storage shell includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches.”
Claim 14, lines 1-3, “wherein said storage shell includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches.”
Claim 18, lines 1-2, “wherein said storage shell comprises a length of about 20 inches to about 30 inches.”
Claim 19, lines 1-2, “wherein said storage shell comprises a width of about 14 inches to about 20 inches.”
Claim 20, lines 1-2, “wherein said storage shell comprises a depth of about 8 inches to about 12 inches.”

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "second shell" in line 11. There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 are also rejected by virtue of dependence from claim 1.1
Claim 1, line 11, claims the limitation “said first wheel and said second shell enable a selected first wheeled movement.” It is unclear to the examiner how the first wheel and a second shell collaborate to provide movement. For examination purposes the limitation will be read as “said first wheel and said second wheel enable a selected first wheeled movement.” Claims 2-10 are also rejected by virtue of dependence from claim 1.
Claim 1, lines 15 and 18, claim the limitation “vertical movement.” In view of the present disclosure, it is unclear to the examiner what vertical movement comprises. For examination purposes, “vertical movement” will be interpreted as the storage shell being maneuvered in a vertical orientation such as depicted in Figs. 1 and 5 of the drawings. Claims 2-10 are also rejected by virtue of dependence from claim 1.
Claim 1, lines 16 and 19, claim the limitation “horizontal movement.” In view of the present disclosure, it is unclear to the examiner what horizontal movement comprises. For examination purposes, “horizontal movement” will be interpreted as the storage shell being maneuvered in a horizontal orientation such as depicted in Figs. 2-4, and 7-8 of the drawings. Claims 2-10 are also rejected by virtue of dependence from claim 1.
Claim 13 recites the limitation "second shell" in line 7. There is insufficient antecedent basis for this limitation in the claim. Claim 14 is also rejected by virtue of dependence from claim 13.
Claim 13, line 7, claims the limitation “said first wheel and said second shell enable a selected first wheeled movement.” It is unclear to the examiner how the first wheel and a second shell collaborate to provide movement. For examination purposes the limitation will be read as “said first wheel and said second wheel enable a selected first wheeled movement.” Claims 14 is also rejected by virtue of dependence from claim 13.
Claim 13, lines 9 and 12, claim the limitation “vertical movement.” In view of the present disclosure, it is unclear to the examiner what vertical movement comprises. For examination purposes, “vertical movement” will be interpreted as the storage shell being maneuvered in a vertical orientation such as depicted in Figs. 1 and 5 of the drawings. Claim 14 is also rejected by virtue of dependence from claim 13.
Claim 13, lines 10 and 13, claim the limitation “horizontal movement.” In view of the present disclosure, it is unclear to the examiner what horizontal movement comprises. For examination purposes, “horizontal movement” will be interpreted as the storage shell being maneuvered in a horizontal orientation such as depicted in Figs. 2-4, and 7-8 of the drawings. Claim 14 is also rejected by virtue of dependence from claim 13.
Claim 17 recites the limitation "second shell" in line 5. There is insufficient antecedent basis for this limitation in the claim. Claims 18-20 are also rejected by virtue of dependence from claim 17.
Claim 17, line 5, claims the limitation “said first wheel and said second shell enable a selected first wheeled movement.” It is unclear to the examiner how the first wheel and a second shell collaborate to provide movement. For examination purposes the limitation will be read as “said first wheel and said second wheel enable a selected first wheeled movement.” Claims 18-20 are also rejected by virtue of dependence from claim 17.
Claim 17, lines 9 and 12, claim the limitation “vertical movement.” In view of the present disclosure, it is unclear to the examiner what vertical movement comprises. For examination purposes, “vertical movement” will be interpreted as the storage shell being maneuvered in a vertical orientation such as depicted in Fig. 1 of the drawings. Claims 18-20 are also rejected by virtue of dependence from claim 17.
Claim 17, lines 10 and 13, claim the limitation “horizontal movement.” In view of the present disclosure, it is unclear to the examiner what horizontal movement comprises. For examination purposes, “horizontal movement” will be interpreted as the storage shell being maneuvered in a horizontal orientation such as depicted in Figs. 2-4, and 7-8 of the drawings. Claims 18-20 are also rejected by virtue of dependence from claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 1-3, and 6-7, so far as they are definite, rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 10143281 B1), in view of Correll et al. (US 20160128442 A1), and further in view of Kinzer et al. (US 6076641 A).

	Regarding Claim 1, Gardner discloses a storage device configured to provide partitioned storage of multiple items, the storage device (12) comprising: 
A storage shell (12) including a plurality of individual compartments (100 in Modified Figure 1 below), a cover (110 in Modified Figure 1 below) for selectively closing said storage shell (12), wherein closing said storage shell (12) closes said plurality of individual compartments (100 in Modified Figure 1 below). (Figs. 1-5a; Col. 3, Lines 9-40)
Wherein the storage shell (12) includes a first handle (120 in Modified Figure 1 below) mounted to a top surface, wherein said first handle (120 in Modified Figure 1 below) used for said generally vertical movement (wherein the storage shell (12) is oriented in a vertical position.) (Figs. 1-5a)
	Gardner does not teach wherein said storage shell includes a retention mechanism for retaining contents in each said plurality of individual compartments; a plurality of wheels mounted to corners of said storage shell, wherein said plurality of wheels provide wheeled movement of the storage device; said plurality of wheels include a first wheel, a second wheel, and a third wheel; said first wheel and said second wheel enable a selected first wheeled movement to a base of said storage shell; said first wheel and said third wheel enable a selected second wheeled movement to a side of said storage shell; said selected first movement is a generally vertical movement of the storage device and said selected second movement is a generally horizontal movement of the storage device; and a second handle mounted to a side surface, and said second handle used for said generally horizontal movement.
	Regarding the plurality of wheels, Correll et al. further teaches a plurality of wheels (6, 8) mounted to corners of a storage shell (2), wherein said plurality of wheels (6, 8) provide wheeled movement of the storage device (2); said plurality of wheels include a first wheel (6), a second wheel (6), and a third wheel (8); said first wheel (6) and said second wheel (6) enable a selected first wheeled movement (vertically oriented movement as seen in Figure 2) to a base (25 in Modified Figure 2 below) of said storage shell (2); said first wheel (6) and said third wheel (8) enable a selected second wheeled movement (horizontally oriented movement as seen in Figure 1) to a side (10) of said storage shell (2); said selected first movement is a generally vertical movement of the storage device (2) and said selected second movement is a generally horizontal movement of the storage device (2); and a second handle (30 in Modified Figure 2 below) mounted to a side surface (12), and said second handle (30 in Modified Figure 2 below) used for said generally horizontal movement. (Figs. 1-2; [0034] – [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, and modify it to provide for a plurality of wheels as taught by Correll et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and implement a plurality of wheels to maneuver the container in different orientations in order to provide for an organizational container that is convenient for the user to re-locate.
	Regarding the retention mechanism, Kinzer et al. further teaches wherein a storage shell (10) includes a retention mechanism (5 in Modified Figure 3 below) for retaining contents in individual compartments (6 in Modified Figure 3 below). (Figs. 3-4; Col. 11, Lines 18-36)

    PNG
    media_image1.png
    549
    662
    media_image1.png
    Greyscale
 	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for a compartmental retention mechanism as taught by Kinzer et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide a retention mechanism for retaining contents within individual compartments, in order for the user to selectively access individual compartments within the container without disrupting the organization of the adjacent compartments.

    PNG
    media_image2.png
    507
    652
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    516
    641
    media_image3.png
    Greyscale


	Regarding Claim 2, Gardner, modified above, discloses all of the elements of the invention described in claim 1 above except; wherein said retention mechanism comprises a first strap extending lengthwise across said storage shell and a second strap extending widthwise across said storage shell.
	Kinzer et al. further teaches wherein said retention mechanism (5 in Modified Figure 3 above) can comprise a first strap (3 in Modified Figure 3 above) extending lengthwise across said storage shell and a second strap (4 in Modified Figure 3 above) extending widthwise across said storage shell. (Wherein each strap (3 and 4 in Modified Figure 3 above) extends across the length and the width of the storage shell (10)). (Figs. 3-4)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for a retention mechanism comprising intersecting straps as taught by Kinzer et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for a retention mechanism comprising intersecting straps for the plurality of compartments, in order for the user to selectively withdraw and stow contents from individual compartments without disturbing the organization of juxtapose compartments within the storage device.

	Regarding Claim 3, Gardner, modified above, discloses all of the elements of the invention described in claim 2 above; 
	Gardner further teaches wherein said storage shell (12) further comprises a first internal wall (1 in Modified Figure 1 above) and a second internal wall (2 in Modified Figure 1 above); 13said first internal wall (1 in Modified Figure 1 above)  and said second internal wall (2 in Modified Figure 1 above) include a plurality of opposed grooves (28) therein; and at least two partitions (30, 40), wherein each of the at least two partitions (30, 40) is selectively mounted between a selected pair of opposed grooves (28) between said first internal wall (1 in Modified Figure 1 above) and said second internal wall (2 in Modified Figure 1 above), and further wherein each of said at least two partitions (30, 40) is selectively mounted and provides a variable user defined space (100 in Modified Figure 1 above) for each of said plurality of individual compartments (100 in Modified Figure 1 above). (Figs. 1-5a; Col. 3, Lines 9-40)

	Regarding Claim 6, Gardner, modified above, discloses all of the elements of the invention described in claim 2 above except; wherein said retention mechanism comprises a plurality of elastic nets, wherein each of said plurality of nets is selectively retained over each of said plurality of individual compartments.
	Kinzer et al. further teaches wherein said retention mechanism (5 in Modified Figure 3 above) comprises a plurality of elastic nets (wherein Kiner et al. teaches dividers 81, 82 are “fashioned from mesh or netting material known in the art”), wherein each of said plurality of nets (5 in Modified Figure 3 above, and 81-82) is selectively retained over each of said plurality of individual compartments (5 in Modified Figure 3 above). (Figs. 3-4; Col. 11, Lines 18-36)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for a compartment retention mechanisms comprising nets as taught by Kinzer et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for a compartment retention mechanisms comprising nets for the plurality of compartments, in order for the user to selectively withdraw and stow contents from individual compartments without disturbing the organization of juxtapose compartments within the storage device.

	Regarding Claim 7, Gardner, modified above, discloses all of the elements of the invention described in claim 6 above; 
	Gardner further teaches wherein said storage shell (12) further comprises a first internal wall (1 in Modified Figure 1 above) and a second internal wall (2 in Modified Figure 1 above); 13said first internal wall (1 in Modified Figure 1 above)  and said second internal wall (2 in Modified Figure 1 above) include a plurality of opposed grooves (28) therein; and at least two partitions (30, 40), wherein each of the at least two partitions (30, 40) is selectively mounted between a selected pair of opposed grooves (28) between said first internal wall (1 in Modified Figure 1 above) and said second internal wall (2 in Modified Figure 1 above), and further wherein each of said at least two partitions (30, 40) is selectively mounted and provides a variable user defined space (100 in Modified Figure 1 above) for each of said plurality of individual compartments (100 in Modified Figure 1 above). (Figs. 1-5a; Col. 3, Lines 9-40)

Claims 4 and 8, so far as they are definite, rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 10143281 B1), in view of Correll et al. (US 20160128442 A1), further in view of Kinzer et al. (US 6076641 A), and further in view of Brown (US 3587836 A).

	Regarding Claim 4, Gardner, modified above, discloses all of the elements of the invention described in claim 3 above except; wherein each of said plurality of individual compartments is selectively sized to retain a mannequin head and a wig therein.
	Brown further teaches an individual compartment (12) selectively sized to retain a mannequin head (82) and wig therein. (Figs. 5-6; Col. 2, Lines 5-10; Col. 3, Lines 34-45; Col. 4, Lines 1-3; Claim 7)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide individual compartments configured for storing mannequin heads as taught by Brown, When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for a compartments configured to store mannequin heads in order for the user to conveniently transport mannequin heads within accommodating compartments of a storage device.

	Regarding Claim 8, Gardner, modified above, discloses all of the elements of the invention described in claim 7 above except; wherein each of said plurality of individual compartments is selectively sized to retain a mannequin head and a wig therein.
	Brown further teaches an individual compartment (12) selectively sized to retain a mannequin head (82) and wig therein. (Figs. 5-6; Col. 2, Lines 5-10; Col. 3, Lines 34-45; Col. 4, Lines 1-3; Claim 7)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide individual compartments configured for storing mannequin heads as taught by Brown, When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for a compartments configured to store mannequin heads in order for the user to conveniently transport mannequin heads within accommodating compartments of a storage device.


Claims 5, and 9-10, so far as they are definite, rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 10143281 B1), in view of Correll et al. (US 20160128442 A1), further in view of Kinzer et al. (US 6076641 A), further in view of Brown (US 3587836 A), and further in view of Korey et al. (US 20170127783 A1).

	Regarding Claim 5, Gardner, modified above, discloses all of the elements of the invention described in claim 4 above except; wherein said storage shell includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches.
	Korey et al. further teaches wherein said storage shell (1) includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches. (Wherein Korey et al. teaches “the physical dimensions of the carryon luggage system are about 22x14x9 inches which is the maximum carry-on size allowed for all major US-based carriers.”) (Figs. 1A-1E; [0142])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for the case dimensions as taught by Korey et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for exterior dimensions that falls within (20-30)”x(14-20)”x(8-12)” in order to provide for luggage that can function as carry-on luggage during travel through an airline.


	Regarding Claim 9, Gardner, modified above, discloses all of the elements of the invention described in claim 8 above except; wherein said storage shell includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches.
	Korey et al. further teaches wherein said storage shell (1) includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches. (Wherein Korey et al. teaches “the physical dimensions of the carryon luggage system are about 22x14x9 inches which is the maximum carry-on size allowed for all major US-based carriers.”) (Figs. 1A-1E; [0142])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for the case dimensions as taught by Korey et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for exterior dimensions that falls within (20-30)”x(14-20)”x(8-12)” in order to provide for luggage that can function as carry-on luggage during travel through an airline.

	Regarding Claim 10, Gardner, modified above, discloses all of the elements of the invention described in claim 9 above; 
	Gardner does not teach wherein each said net is elastically biased inward toward an interior of a compartment, or wherein each compartment said net secures a mannequin head and wig.
	Wherein Gardner teaches a storage device featuring a plurality of compartments (100 in Modified Figure 1 above). (Figs. 1-5a; Col. 3, Lines 9-40)
	Regarding the nets, Kinzer et al. further teaches nets (wherein Kiner et al. teaches dividers 81, 82 are “fashioned from mesh or netting material known in the art, so as to be transparent and fully flexible”), which are elastically biased inward toward an interior of a plurality of compartments (6 in Modified Figure 3 above). (Wherein each compartment utilizes a method of securement (2 in Modified Figure 3 above, 85, and 85’) biasing a net towards a compartment (6 in Modified Figure 3 above)). (Figs. 3-4; Col. 11, Lines 18-36)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for a compartment retention mechanisms comprising nets as taught by Kinzer et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for a compartment retention mechanisms comprising nets for the plurality of compartments, in order for the user to selectively withdraw and stow contents from individual compartments without disturbing the organization of juxtapose compartments within the storage device.
	Regarding the plurality of compartments retaining a mannequin head, Brown further teaches an individual compartment (12) selectively sized to retain a mannequin head (82) and wig therein. (Figs. 5-6; Col. 2, Lines 5-10; Col. 3, Lines 34-45; Col. 4, Lines 1-3; Claim 7)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide individual compartments configured for storing mannequin heads as taught by Brown, When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for a compartments configured to store mannequin heads in order for the user to conveniently transport mannequin heads within accommodating compartments of a storage device.

Claims 11-12, and 15-16, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 10143281 B1), in view of Kinzer et al. (US 6076641 A), and further in view of Brown (US 3587836 A).

	Regarding Claim 11, Gardner discloses a storage device configured to provide partitioned storage of multiple items, the storage device (12) comprising: 
A storage shell (12) including a plurality of individual compartments (100 in Modified Figure 1 below), a cover (110 in Modified Figure 1 below) for selectively closing said storage shell (12), wherein closing said storage shell (12) closes said plurality of individual compartments (100 in Modified Figure 1 below). (Figs. 1-5a; Col. 3, Lines 9-40)
A first internal wall (1 in Modified Figure 1 above) and a second internal wall (2 in Modified Figure 1 above); 13said first internal wall (1 in Modified Figure 1 above)  and said second internal wall (2 in Modified Figure 1 above) include a plurality of opposed grooves (28) therein; and at least two partitions (30, 40), wherein each of the at least two partitions (30, 40) is selectively mounted between a selected pair of opposed grooves (28) between said first internal wall (1 in Modified Figure 1 above) and said second internal wall (2 in Modified Figure 1 above), and further wherein each of said at least two partitions (30, 40) is selectively mounted and provides a variable user defined space (100 in Modified Figure 1 above) for each of said plurality of individual compartments (100 in Modified Figure 1 above). (Figs. 1-5a; Col. 3, Lines 9-40)

	Gardner does not teach wherein said storage shell includes a retention mechanism for retaining contents in each said plurality of individual compartments; or wherein each of said plurality of individual compartments is selectively sized to retain a mannequin head and a wig therein.
	Regarding the retention mechanism, Kinzer et al. further teaches wherein a storage shell (10) includes a retention mechanism (5 in Modified Figure 3 above) for retaining contents in individual compartments (6 in Modified Figure 3 above). (Figs. 3-4; Col. 11, Lines 18-36)
 	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for a compartmental retention mechanism as taught by Kinzer et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide a retention mechanism for retaining contents within individual compartments, in order for the user to selectively access individual compartments within the container without disrupting the organization of the adjacent compartments.
	Regarding the compartment configured to retain a mannequin head, Brown further teaches an individual compartment (12) selectively sized to retain a mannequin head (82) and wig therein. (Figs. 5-6; Col. 2, Lines 5-10; Col. 3, Lines 34-45; Col. 4, Lines 1-3; Claim 7)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide individual compartments configured for storing mannequin heads as taught by Brown, When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for the plurality of compartments to be configured for storage as a mannequin head in order for the user to conveniently transport mannequin heads within accommodating compartments of a storage device.

	Regarding Claim 12, Gardner, modified above, discloses all of the elements of the invention described in claim 11 above except; wherein said retention mechanism comprises a plurality of straps wherein each of said plurality of straps extends across at least one of said plurality of individual compartments.
	Kinzer et al. further teaches wherein said retention mechanism (5 in Modified Figure 3 above) can comprise a plurality of straps (3 and 4 in Modified Figure 3 above) extending across at least one of said plurality of individual compartments (6 in Modified Figure 3 above). (Wherein each strap (3 and 4 in Modified Figure 3 above) extends across the length and the width of the storage shell (10)). (Figs. 3-4)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for a retention mechanism comprising intersecting straps as taught by Kinzer et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for a retention mechanism comprising a plurality of straps for the plurality of compartments, in order for the user to selectively withdraw and stow contents from individual compartments without disturbing the organization of juxtapose compartments within the storage device.

	Regarding Claim 15, Gardner, modified above, discloses all of the elements of the invention described in claim 14 above except; wherein said retention mechanism comprises a plurality of straps wherein each of said plurality of straps extends across at least one of said plurality of individual compartments.
	Kinzer et al. further teaches wherein said retention mechanism (5 in Modified Figure 3 above) can comprise a plurality of straps (3 and 4 in Modified Figure 3 above) extending across at least one of said plurality of individual compartments (6 in Modified Figure 3 above). (Wherein each strap (3 and 4 in Modified Figure 3 above) extends across the length and the width of the storage shell (10)). (Figs. 3-4)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for a retention mechanism comprising intersecting straps as taught by Kinzer et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for a retention mechanism comprising a plurality of straps for the plurality of compartments, in order for the user to selectively withdraw and stow contents from individual compartments without disturbing the organization of juxtapose compartments within the storage device.

	Regarding Claim 16, Gardner, modified above, discloses all of the elements of the invention described in claim 15 above; 
	Gardner does not teach wherein each said net is elastically biased inward toward an interior of a compartment, or wherein each compartment said net secures a mannequin head and wig.
	Wherein Gardner teaches a storage device featuring a plurality of compartments (100 in Modified Figure 1 above). (Figs. 1-5a; Col. 3, Lines 9-40)
	Regarding the nets, Kinzer et al. further teaches nets (wherein Kiner et al. teaches dividers 81, 82 are “fashioned from mesh or netting material known in the art, so as to be transparent and fully flexible”), which are elastically biased inward toward an interior of a plurality of compartments (6 in Modified Figure 3 above). (Wherein each compartment utilizes a method of securement (2 in Modified Figure 3 above, 85, and 85’) biasing a net towards a compartment (6 in Modified Figure 3 above)). (Figs. 3-4; Col. 11, Lines 18-36)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for a compartment retention mechanisms comprising nets as taught by Kinzer et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for a compartment retention mechanisms comprising nets for the plurality of compartments, in order for the user to selectively withdraw and stow contents from individual compartments without disturbing the organization of juxtapose compartments within the storage device.
	Regarding a compartment configured to retain a mannequin head, Brown further teaches an individual compartment (12) selectively sized to retain a mannequin head (82) and wig therein. (Figs. 5-6; Col. 2, Lines 5-10; Col. 3, Lines 34-45; Col. 4, Lines 1-3; Claim 7)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide individual compartments configured for storing mannequin heads as taught by Brown, When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for the plurality of compartments to be configured for storage as a mannequin head in order for the user to conveniently transport mannequin heads within accommodating compartments of a storage device.

Claims 13, and 17, so far as they are definite, rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 10143281 B1), in view of Kinzer et al. (US 6076641 A), further in view of Brown (US 3587836 A), and further in view of Correll et al. (US 20160128442 A1).

	Regarding Claim 13, Gardner, modified above, discloses all of the elements of the invention described in claim 12 above except;  
	Wherein Gardner teaches a storage shell (12) including a first handle (120 in Modified Figure 1 below) mounted to a top surface, wherein said first handle (120 in Modified Figure 1 below) used for said generally vertical movement (wherein the storage shell (12) is oriented in a vertical position.) (Figs. 1-5a)
	Correll et al. further teaches a plurality of wheels (6, 8) mounted to corners of a storage shell (2), wherein said plurality of wheels (6, 8) provide wheeled movement of the storage device (2); said plurality of wheels include a first wheel (6), a second wheel (6), and a third wheel (8); said first wheel (6) and said second wheel (6) enable a selected first wheeled movement (vertically oriented movement as seen in Figure 2) to a base (25 in Modified Figure 2 below) of said storage shell (2); said first wheel (6) and said third wheel (8) enable a selected second wheeled movement (horizontally oriented movement as seen in Figure 1) to a side (10) of said storage shell (2); said selected first movement is a generally vertical movement of the storage device (2) and said selected second movement is a generally horizontal movement of the storage device (2); and a second handle (30 in Modified Figure 2 below) mounted to a side surface (12), and said second handle (30 in Modified Figure 2 below) used for said generally horizontal movement. (Figs. 1-2; [0034] – [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, and modify it to provide for a plurality of wheels as taught by Correll et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and implement a plurality of wheels to maneuver the container in different orientations in order to provide for an organizational container that is convenient for the user to re-locate.

	Regarding Claim 17, Gardner, modified above, discloses all of the elements of the invention described in claim 12 above except;  
	Wherein Gardner teaches a storage shell (12) including a first handle (120 in Modified Figure 1 below) mounted to a top surface, wherein said first handle (120 in Modified Figure 1 below) used for said generally vertical movement (wherein the storage shell (12) is oriented in a vertical position.) (Figs. 1-5a)
	Correll et al. further teaches a plurality of wheels (6, 8) mounted to corners of a storage shell (2), wherein said plurality of wheels (6, 8) provide wheeled movement of the storage device (2); said plurality of wheels include a first wheel (6), a second wheel (6), and a third wheel (8); said first wheel (6) and said second wheel (6) enable a selected first wheeled movement (vertically oriented movement as seen in Figure 2) to a base (25 in Modified Figure 2 below) of said storage shell (2); said first wheel (6) and said third wheel (8) enable a selected second wheeled movement (horizontally oriented movement as seen in Figure 1) to a side (10) of said storage shell (2); said selected first movement is a generally vertical movement of the storage device (2) and said selected second movement is a generally horizontal movement of the storage device (2); and a second handle (30 in Modified Figure 2 below) mounted to a side surface (12), and said second handle (30 in Modified Figure 2 below) used for said generally horizontal movement. (Figs. 1-2; [0034] – [0035])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, and modify it to provide for a plurality of wheels as taught by Correll et al. When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and implement a plurality of wheels to maneuver the container in different orientations in order to provide for an organizational container that is convenient for the user to re-locate.

Claims 14, and 18-20, so far as they are definite, rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 10143281 B1), in view of Kinzer et al. (US 6076641 A), further in view of Brown (US 3587836 A), further in view of Correll et al. (US 20160128442 A1), and further in view of Korey et al. (US 20170127783 A1).

	Regarding Claim 14, Gardner, modified above, discloses all of the elements of the invention described in claim 13 above except; wherein said storage shell includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches.
	Korey et al. further teaches wherein said storage shell (1) includes a length of about 20 inches to about 30 inches, a width of about 14 inches to about 20 inches, and a depth of about 8 inches to about 12 inches. (Wherein Korey et al. teaches “the physical dimensions of the carryon luggage system are about 22x14x9 inches which is the maximum carry-on size allowed for all major US-based carriers.”) (Figs. 1A-1E; [0142])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for the case dimensions as taught by Korey et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for exterior dimensions that falls within (20-30)”x(14-20)”x(8-12)” in order to provide for luggage that can function as carry-on luggage during travel through an airline.

	Regarding Claim 18, Gardner, modified above, discloses all of the elements of the invention described in claim 17 above except; wherein said storage shell comprises a length of about 20 inches to about 30 inches.
	Korey et al. further teaches wherein said storage shell (1) includes a length of about 20 inches to about 30 inches. (Wherein Korey et al. teaches “the physical dimensions of the carryon luggage system are about 22x14x9 inches which is the maximum carry-on size allowed for all major US-based carriers.”) (Figs. 1A-1E; [0142])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for the case length dimension as taught by Korey et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for exterior length between (20-30)” in order to provide for luggage that can accommodate the requirements of carry-on luggage during travel through an airline.

	Regarding Claim 19, Gardner, modified above, discloses all of the elements of the invention described in claim 17 above except; wherein said storage shell comprises a width of about 14 inches to about 20 inches.
	Korey et al. further teaches wherein said storage shell (1) includes a width of about 14 inches to about 20 inches. (Wherein Korey et al. teaches “the physical dimensions of the carryon luggage system are about 22x14x9 inches which is the maximum carry-on size allowed for all major US-based carriers.”) (Figs. 1A-1E; [0142])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for the case width dimension as taught by Korey et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for exterior width between (14-20)” in order to provide for luggage that can accommodate the requirements of carry-on luggage during travel through an airline.
	Regarding Claim 20, Gardner, modified above, discloses all of the elements of the invention described in claim 17 above except; wherein said storage shell comprises a depth of about 8 inches to about 12 inches.
	Korey et al. further teaches wherein said storage shell (1) includes a width of about 14 inches to about 20 inches. (Wherein Korey et al. teaches “the physical dimensions of the carryon luggage system are about 22x14x9 inches which is the maximum carry-on size allowed for all major US-based carriers.”) (Figs. 1A-1E; [0142])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the storage device as taught by Gardner, modified above, and modify it to provide for the case depth dimension as taught by Korey et al., When applying prior art elements according to known methods to yield predictable results; one would be motivated to take the storage device as taught by Gardner, and provide for exterior width between (8-12)” in order to provide for luggage that can accommodate the requirements of carry-on luggage during travel through an airline.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Morgan (US 1404632 A), teaches a storage compartment comprising grooves for shelves.
Rinehart (US D152653 S), teaches a ladies hat and shoe case comprising grooves for shelves.
Weiser (US 3289823 A), teaches a wig container.
Bayer (US 3310162 A), teaches a wig case.
Creese et al. (US 3552549 A), teaches a wig container.
Friedman (US 3658174 A), teaches a wig carrying case.
Abele (US 4123128 A), teaches a container comprising grooves for shelves.
Alton (US 4955485 A), teaches a display case.
Clegg (US 20020096844 A1), teaches a wheeled container comprising grooves for shelving.
Tong (US 20020148694 A1), teaches a suitcase utilizing retention straps and netting.
Freedman (US 20030188943 A1), teaches a travel bag utilizing retention straps and netting.
Drew et al. (US 20050077135 A1), teaches a stretch panel comprised of netting for content retention.
McIntyre (US 20050098403 A1), teaches a reconfigurable travel trunk.
Sheikh (US 20110272232 A1), teaches a suitcase featuring dual compartments utilizing retention straps.
Rosenblatt et al. (US 20150173531 A1), teaches a carrying case for a wig.
Tong (US 20190208877 A1), teaches a vertical double-deck luggage.
Adolfo Design (https://www.amazon.com/Medium-Shoulder-Carrying-Removable-Head-Holding/dp/B01N2L81EX), teaches a wig travel box.
Milano (https://www.amazon.com/Milano-Collection-Collapsible-Professional-Carrying/dp/B071ZL9NRS), teaches a wig carrying case.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                       

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733